Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority to PCT/US2016/020378 filed on 03/02/2016. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/26/2018 and 06/12/2020 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 503, 502 in Figure 5, 690 in Figure 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, Line 7 details “operate on the received responses” which is the first mention of the “received responses.” Lines 3-6 detail “receive a series of measurements at multiple depths” which the examiner interprets as the intended “received responses.”  Examiner suggests a possible remedy is to modifying line 3 to read “receive responses consisting of a series of measurements …” to link the “received responses” to the “series of measurements.”
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The term "nominal pipe thickness" in claims 5 and 24 is a relative term which renders the claim indefinite.  The term "nominal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Lexico defines “nominal” (www.lexico.com/definition/nominal) as “(of a quantity or dimension) stated or expressed but not necessarily corresponding exactly to the real value.” The context of the claims place the “nominal pipe thickness” at a “non-defect section.” Due to the definition and context, Examiner interprets “nominal pipe thickness” to be a thickness of the pipe at a section that is not defective.
Claim 8 is rejected due to dependence upon claim 5 and claim 26 is rejected due to dependence on claim 24.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed towards software per se. Claim 1’s preamble states “One or more non-transitory machine-readable media Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category.” See MPEP 2106.03.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Donderici (US20160327675) in view of Bandler (“Implicit Space Mapping Optimization Exploiting Preassigned Parameters”, 2004; Non-patent Literature Document #2 in IDS filed on 06/12/2020).
Claim 1, Donderici teaches “One or more non-transitory machine-readable media comprising program code (computer readable media – [0017]), the program code to receive a series of measurements at multiple depths (different depths of investigation – [0034], Figure 3) in a plurality of concentric pipes (concentric pipes 102, 104 – [0025]) by generating a set of probe signals from a transmitter (“conformable sensor may include primary windings or transmitters” – [0026]), the transmitter and the at least one receiver ( “secondary windings or receivers” – [0026]) disposed in the plurality of concentric pipes (sensors coupled to tool body 118, disposed in concentric pipes 102, 104 – [0026], Figure 1); operate on the received responses using a model (“inversion algorithm may comprise a pre-processing block which may receive the input signals” – [0045]; “inversion block may receive a model of a downhole environment with a plurality of pipes” – [0046]).”
Donderici does not teach “operate on the received responses using a fine model and coarse model by employing an optimization procedure in which a surrogate model is iteratively updated based on one or more properties of the plurality of concentric pipes, or one or more properties of the transmitters or receivers, or a surrogate model response, or a combination thereof, the surrogate model generated at least initially from the coarse model; and use coefficients of the updated surrogate model at completion of the iterations to generate final estimates of the one or more properties of the plurality of concentric pipes.”
Bandler teaches “operate on the received responses using a fine model and coarse model (Coarse model, fine model – Figure 2) by employing an optimization procedure in which a surrogate model is iteratively updated based on a surrogate model response (optimize the coarse model – Page 379, Column 2, Line 1; jth iteration, surrogate response vector – Page 379, Column 2, Lines 30-40), the surrogate model generated at least initially from the coarse model (mapping together with the coarse model constitute a surrogate – Page 378, Column 2, Lines 35-45); and use coefficients of the updated surrogate model at completion of the iterations to generate final estimates of the one or more properties (parameter extraction, predict fine model solution – Page 379, Column 2, Lines 6-20).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donderici to incorporate the teaching of Bandler to use coarse and fine models and optimization with a surrogate model to determine the parameters and properties of concentric pipes. Doing so would improve the determination of parameters of a concentric pipes in a wellbore.

In regards to Claim 2, Donderici in view of Bandler discloses the claimed invention as discussed above and Bandler further teaches “the optimization procedure is based on a space mapping (space mapping; SM optimization steps – Page 379, Section II-C).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donderici to incorporate the teaching of Bandler to use a space mapping to optimize the model. Doing so would improve the model to determine the parameters of a concentric pipe.

In regards to Claim 3, Donderici in view of Bandler discloses the claimed invention as discussed above and Donderici further teaches “the one or more properties of the transmitters (when the transmitter is farther away from the receiver, the depth of investigation increases but the measurement resolution decreases” – [0028]).”
Donderici does not teach “obtained through mapping.”
Bandler teaches “obtained through mapping (“apply parameter extraction” – Page 279, Section 2-C).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donderici to incorporate the teaching of Bandler to use a mapping to extract parameters such as depth of investigation or measurement resolution relating to the transmitter/receiver. Doing so would improve the model to determine the parameters of a concentric pipe.

In regards to Claim 4, Donderici in view of Bandler discloses the claimed invention as discussed above and Bandler further teaches “the surrogate model response is obtained through mapping (ISM (implicit space mapping); “corresponding coarse model (the surrogate) response vector” – Page 379, Second III-B).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donderici to incorporate the teaching of Bandler to use a mapping to obtain the surrogate response vector. Doing so would improve the prediction of the parameters of a concentric pipe.

In regard to Claim 20, Donderici teaches “a system comprising:  Title A SPACE MAPPING OPTIMIZATION TO CHARACTERIZE MULTIPLE CONCENTRIC PIPESa tool having a set of transmitters to transmit one or more electromagnetic signals in a pipe (“conformable sensor may include primary windings or transmitters” – [0026]) structure having a plurality of concentric pipes, the tool being arrangeable within the pipes (sensors coupled to tool body 118, disposed in concentric pipes 102, 104 – [0026], Figure 1); a set of receivers arranged in the tool to receive responses in response to exciting the pipe structure with the one or more electromagnetic signals (“secondary windings or receivers” – [0026]); and a processor (processor – [0043]) arranged to generate one or more properties of the plurality of concentric pipes using an procedure based on the received responses (“inversion block may receive a model of a downhole environment with a plurality of pipes” – [0046]; inversion block outputs physical and/or electrical parameters of the pipes – [0048]).”
Donderici does not teach “using an optimization procedure.”
Bandler teaches “using an optimization procedure (optimize the coarse model – Page 379, Column 2, Line 1).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donderici to incorporate the teaching of Bandler to an optimization procedure on the model. Doing so would improve the model to determine the parameters of a concentric pipe.

In regards to Claim 21, Donderici in view of Bandler discloses the claimed invention as discussed above and Bandler further teaches “the optimization procedure is based on a space mapping procedure (space mapping; SM optimization steps – Page 379, Section II-C).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donderici to incorporate the teaching of 

In regards to Claim 22, Donderici in view of Bandler discloses the claimed invention as discussed above and Bandler further teaches “the processor (CPU – Page 378, Section I) is arranged to: operate on the received responses by use of a fine model and coarse model (Coarse model, fine model – Figure 2) employing a space mapping optimization procedure  (space mapping; SM optimization steps – Page 379, Section II-C) in which a surrogate model is iteratively updated based on a mapping of the surrogate model generated at least initially from the coarse model (optimize the coarse model – Page 379, Column 2, Line 1; jth iteration, surrogate response vector – Page 379, Column 2, Lines 30-40; mapping together with the coarse model constitute a surrogate – Page 378, Column 2, Lines 35-45); and use mapping coefficients of the updated surrogate model at completion of the iterations to generate final estimates of the one or more properties (parameter extraction, predict fine model solution – Page 379, Column 2, Lines 6-20).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donderici to incorporate the teaching of Bandler to use coarse and fine models and optimization with a surrogate model to determine the parameters and properties of concentric pipes. Doing so would improve the determination of parameters of a concentric pipes in a wellbore.

Claim 23, Donderici in view of Bandler discloses the claimed invention as discussed above and Donderici further teaches “the generated final estimates of the one or more properties are pipe thicknesses of the plurality of concentric pipes (thickness parameters for pipe – [0049]).”

Claims 11-12, 15-16, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Donderici in view of Bandler and Omeragic (US20170176629).
In regard to Claim 11, Donderici teaches “generating a set of probe signals from a transmitter (“conformable sensor may include primary windings or transmitters” – [0026]) disposed in a plurality of concentric pipes (sensors coupled to tool body 118, disposed in concentric pipes 102, 104 – [0026], Figure 1); receiving responses in at least one receiver (“secondary windings or receivers” – [0026]) disposed in the plurality of concentric pipes (sensors coupled to tool body 118, disposed in concentric pipes 102, 104 – [0026], Figure 1); processing, via a processor (processor – [0043]); generating parameters from a model for solutions of one or more properties of the plurality of concentric pipes (“inversion block may receive a model of a downhole environment with a plurality of pipes” – [0046]).”
Donderici does not teach “the responses in an iterative process in which each iteration includes, until a termination condition is attained: generating parameters from executing a matching condition between fine model responses for solutions of one or more properties of the plurality of concentric pipes and previous surrogate model responses for the solutions, the solutions being from at least one iteration immediately before the respective current iteration, an initial solution provided for the first iteration; constructing a surrogate model response from 
Bandler teaches “the responses in an iterative process in which each iteration includes (optimize the coarse model – Page 379, Column 2, Line 1; jth iteration, surrogate response vector – Page 379, Column 2, Lines 30-40), until a termination condition is attained (“terminate if a stopping criterion is satisfied” – Page 379, Section II-C, Step 5): generating parameters from executing a matching condition between fine model responses for solutions of one or more properties (“in each iteration, we extract selected preassigned parameters to match the coarse model with the fine model” – Section 1, Page 378, Column 2) and previous surrogate model responses for the solutions (calibrated or enhanced coarse model (surrogate model) is optimized to obtain an inverse mapped solution – Page 379, Column 1, Section II-B), the solutions being from at least one iteration immediately before the respective current iteration (optimize the coarse model, simulate the fine model at this solution; step 3, 4 – Page 239, Section II-C), an initial solution provided for the first iteration (if the inverse mapping is available at each iteration, then the solution can be evaluated directly” – Page 239, Section III-A); constructing a surrogate model response from generating the parameters (surrogate response vector – Page 379, Column 2, Lines 30-40); generating a next solution from constructing an objective function as a difference between a vector of the received responses and the surrogate model response (                        
                            
                                
                                    x
                                
                                
                                    (
                                    j
                                    )
                                
                            
                            =
                            ∆
                            
                                
                                    x
                                
                                
                                    c
                                
                                
                                    (
                                    j
                                    )
                                
                            
                            ≜
                            
                                
                                    x
                                
                                
                                    c
                                
                                
                                    
                                        
                                            j
                                        
                                    
                                
                            
                            -
                            
                                
                                    x
                                
                                
                                    c
                                
                                
                                    *
                                    (
                                    j
                                    -
                                    1
                                    )
                                
                            
                        
                    , coarse model sign with parameter x – Equation (10), Page 380; x related to response model vector R in equation (6) on Page 380); and evaluating the fine model response at the next solution (simulate the fine model at this solution, Step 4 – Page 379).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donderici to incorporate the teaching of Bandler to use coarse and fine models and optimization with a surrogate model to determine the parameters and properties of concentric pipes. Doing so would improve the determination of parameters of a concentric pipes in a wellbore.
Donderici in view of Bandler does not teach “and displaying the next solution to characterize the plurality of concentric pipes.”
Omeragic teaches a display (HMI with display – [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donderici in view of Bandler to incorporate the teaching of Omeragic to include a display with the system to determine the thickness of nested casings and to use that display to detail the nested casings. Doing so would improve the monitoring of the casing of a well.

In regards to Claim 12, Donderici in view of Bandler and Omeragic discloses the claimed invention as discussed above and Bandler further teaches “the parameters are mapping parameters (space mapping, parameters such as x – Page 379, Section II-B).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donderici in view of Omeragic to incorporate 

In regards to Claim 15, Donderici in view of Omeragic discloses the claimed invention as discussed above and Donderici further teaches “the preassigned parameters including electrical properties of the plurality of concentric pipes (electrical parameters of the pipes – [0046]).”
Donderici in view of Omeragic does not teach “generating the next solution from constructing the objective function as a difference between the vector of the received responses and the surrogate model response includes providing preassigned parameters.”
Bandler further teaches “generating the next solution from constructing the objective function as a difference between the vector of the received responses and the surrogate model response (                        
                            
                                
                                    x
                                
                                
                                    (
                                    j
                                    )
                                
                            
                            =
                            ∆
                            
                                
                                    x
                                
                                
                                    c
                                
                                
                                    (
                                    j
                                    )
                                
                            
                            ≜
                            
                                
                                    x
                                
                                
                                    c
                                
                                
                                    
                                        
                                            j
                                        
                                    
                                
                            
                            -
                            
                                
                                    x
                                
                                
                                    c
                                
                                
                                    *
                                    (
                                    j
                                    -
                                    1
                                    )
                                
                            
                        
                    , coarse model sign with parameter x – Equation (10), Page 380; x related to response model vector R in equation (6) on Page 380) includes providing preassigned parameters (preassigned parameters; Page 380, Section III-C).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donderici in view of Omeragic to incorporate the teaching of Bandler to use the electrical parameters of the pipe as the preassigned parameters to construct a function relating to the responses of the model. Doing so would improve the determination of the parameters of a concentric pipe.

In regards to Claim 16, Donderici in view of Bandler discloses the claimed invention as discussed above and Donderici further teaches “solutions of the one or more properties of the (thickness parameters for pipe – [0049]), and wherein the method includes generating images of variation of defects from the values of the thicknesses of the plurality of concentric pipes (“results can be consolidated to obtain a single pipe parameter image” and “separate images for each inversion algorithm can be produced” – [0055]).”
Donderici in view of Bandler does not teach “wherein the values of the thicknesses of the plurality of concentric pipes are over an axial length of the plurality of concentric pipes.”
Omeragic teaches “wherein the values of the thicknesses of the plurality of concentric pipes are over an axial length of the plurality of concentric pipes (“casing 12 includes an outer casing thickness 44, outer spacing 46, middle casing thickness 48, middle spacing 50, and an inner casing thickness 52” – [0034], Figure 2).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donderici in view of Bandler to incorporate the teaching of Omeragic to use the thicknesses of the nested casings along the axial length. Doing so would improve the determination of the parameters of a concentric pipe.

In regards to Claim 27, Donderici in view of Bandler discloses the claimed invention as discussed above and Bandler further teaches “the processor is arranged to process the received responses in an iterative process in which each iteration includes (optimize the coarse model – Page 379, Column 2, Line 1; jth iteration, surrogate response vector – Page 379, Column 2, Lines 30-40), until a termination condition is attained (“terminate if a stopping criterion is satisfied” – Page 379, Section II-C, Step 5): generation of mapping parameters from execution (“in each iteration, we extract selected preassigned parameters to match the coarse model with the fine model” – Section 1, Page 378, Column 2) and previous surrogate model responses for the solutions (calibrated or enhanced coarse model (surrogate model) is optimized to obtain an inverse mapped solution – Page 379, Column 1, Section II-B), the solutions being from at least one iteration immediately before the respective current iteration  (optimize the coarse model, simulate the fine model at this solution; step 3, 4 – Page 239, Section II-C), an initial solution provided for the first iteration (if the inverse mapping is available at each iteration, then the solution can be evaluated directly” – Page 239, Section III-A); construction of a surrogate model response from generating the mapping parameters (surrogate response vector – Page 379, Column 2, Lines 30-40);        generation of a next solution from the construction of the objective function as a difference between a vector of the received responses and the surrogate model response (                        
                            
                                
                                    x
                                
                                
                                    (
                                    j
                                    )
                                
                            
                            =
                            ∆
                            
                                
                                    x
                                
                                
                                    c
                                
                                
                                    (
                                    j
                                    )
                                
                            
                            ≜
                            
                                
                                    x
                                
                                
                                    c
                                
                                
                                    
                                        
                                            j
                                        
                                    
                                
                            
                            -
                            
                                
                                    x
                                
                                
                                    c
                                
                                
                                    *
                                    (
                                    j
                                    -
                                    1
                                    )
                                
                            
                        
                    , coarse model sign with parameter x – Equation (10), Page 380; x related to response model vector R in equation (6) on Page 380); and evaluation of the fine model response at the next solution (simulate the fine model at this solution, Step 4 – Page 379).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donderici to incorporate the teaching of Bandler to use coarse and fine models and optimization with a surrogate model to determine the parameters and properties of concentric pipes. Doing so would improve the determination of parameters of a concentric pipes in a wellbore.

Omeragic teaches a display (HMI with display – [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donderici in view of Bandler to incorporate the teaching of Omeragic to include a display with the system to determine the thickness of nested casings and to use that display to detail the nested casings. Doing so would improve the monitoring of the casing of a well.

In regards to Claim 30, Donderici in view of Bandler discloses the claimed invention as discussed above and Donderici further teaches “solutions of the one or more properties of the plurality of concentric pipes are values of the thicknesses of the plurality of concentric pipes (thickness parameters for pipe – [0049]), and wherein the processor is arranged to control generation of images of variation of defects from the values of the thicknesses of the plurality of concentric pipes (“results can be consolidated to obtain a single pipe parameter image” and “separate images for each inversion algorithm can be produced” – [0055]).”
Donderici in view of Bandler does not teach “over an axial length of the plurality of concentric pipes.”
Omeragic teaches “over an axial length of the plurality of concentric pipes (“casing 12 includes an outer casing thickness 44, outer spacing 46, middle casing thickness 48, middle spacing 50, and an inner casing thickness 52” – [0034], Figure 2).”
.

Claims 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Donderici in view of Bandler, Omeragic, and Chen (US20140191762).
In regards to Claim 13, Donderici in view of Bandler and Omeragic discloses the claimed invention as discussed above and Bandler further teaches “the method includes the fine model responses being generated from a model (fine model responses – Page 379, Section III-a) and a coarse model response being generated from a model (coarse model response – Page 379, Section III-B).” 
Donderici in view of Bandler and Omeragic does not teach “the method includes the fine model responses being generated from a numerical forward model and a coarse model response being generated from an analytical forward model, wherein the numerical forward model is based on a finite element method or a finite difference time domain method.”
Chen teaches “the method includes the fine model responses being generated from a numerical forward model (forward model with polynomial fitting of finite-element responses – [0061]) and a coarse model response being generated from an analytical forward model (in combination with other models such as analytic Jacobian calculations – [0062]), wherein the numerical forward model is based on a finite element method (forward model with polynomial fitting of finite-element responses – [0061]).”


In regards to Claim 28, Donderici in view of Bandler and Omeragic discloses the claimed invention as discussed above and Donderici further teaches “the preassigned parameters including electrical properties of the plurality of concentric pipes (electrical parameters of the pipes – [0046]), wherein solutions of the one or more properties of the plurality of concentric pipes are values of the thicknesses of the plurality of concentric pipes (thickness parameters for pipe – [0049]), and wherein the processor is arranged to control generation of images of variation of defects from the values of the thicknesses of the plurality of concentric pipes (“results can be consolidated to obtain a single pipe parameter image” and “separate images for each inversion algorithm can be produced” – [0055])”
Donderici does not teach “the system includes the fine model responses generated from a numerical forward model, and a coarse model response generated from a model, wherein generation of the next solution from the construction of the objective function as a difference between the vector of the received responses and the surrogate model responses includes provision of preassigned parameters.”
Bandler teaches “the system includes the fine model responses generated from a numerical forward model (fine model responses – Page 379, Section III-a), and a coarse model (coarse model response – Page 379, Section III-B), wherein generation of the next solution from the construction of the objective function as a difference between the vector of the received responses and the surrogate model responses includes provision of preassigned parameters (                
                    
                        
                            x
                        
                        
                            (
                            j
                            )
                        
                    
                    =
                    ∆
                    
                        
                            x
                        
                        
                            c
                        
                        
                            (
                            j
                            )
                        
                    
                    ≜
                    
                        
                            x
                        
                        
                            c
                        
                        
                            
                                
                                    j
                                
                            
                        
                    
                    -
                    
                        
                            x
                        
                        
                            c
                        
                        
                            *
                            (
                            j
                            -
                            1
                            )
                        
                    
                
            , coarse model sign with parameter x – Equation (10), Page 380; x related to response model vector R in equation (6) on Page 380).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donderici in view of Omeragic to incorporate the further teaching of Bandler to use fine and coarse model responses. Doing so would improve the determination of parameters of a concentric pipes in a wellbore generated through the models.
Donderici in view of Bandler does not teach “over an axial length of the plurality of concentric pipes.”
Omeragic teaches “over an axial length of the plurality of concentric pipes (“casing 12 includes an outer casing thickness 44, outer spacing 46, middle casing thickness 48, middle spacing 50, and an inner casing thickness 52” – [0034], Figure 2).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donderici in view of Bandler to incorporate the teaching of Omeragic to use the thicknesses of the nested casings along the axial length. Doing so would improve the determination of the parameters of a concentric pipe.
Donderici in view of Bandler and Omeragic does not teach “the system includes the fine model responses generated from a numerical forward model based on a finite element method 
Chen teaches “the system includes the fine model responses generated from a numerical forward model based on a finite element method (forward model with polynomial fitting of finite-element responses – [0061]) and a coarse model response generated from an analytical forward model (in combination with other models such as analytic Jacobian calculations – [0062]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donderici in view of Bandler and Omeragic to incorporate the teaching of Chen to use a numerical forward model with the fine model and an analytical forward model for a coarse model. Doing so would improve the responses of the models to determine the parameters.

Allowable Subject Matter
Claims 5, 8, 24, and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 5 and Claim 24 detail the limitation “solve for mapping coefficients and pipe thickness of each pipe simultaneously in the sections of each pipe having defects using the magnetic permeability and/or conductivity” which is not taught by prior art references Donderici, Bandler, Omeragic, or Chen. Claim 8 would be allowable due to dependence upon claim 5 and Claim 26 would be allowable due to dependence upon claim 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291.  The examiner can normally be reached on Monday - Friday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863